Citation Nr: 0609366	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.C.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1949 to March 
1952.  He died in November 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.

A review of the record reveals that this matter must be 
remanded for additional development.  Accordingly, this claim 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  She asserts that the 
veteran's service-connected post traumatic stress disorder 
(PTSD) caused or aggravated his atherosclerotic heart 
disease.  

The veteran's death certificate indicates that in November 
2001, he died at his residence.  Part I of the death 
certificate indicates that atherosclerotic heart disease was 
the immediate cause of death, and that there was an 
approximate interval of 10 years between onset of 
atherosclerotic heart disease and the veteran's death.  Part 
II of the death certificate, titled "Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death" notes chronic obstructive 
pulmonary disease.

At the time of his death, service connection was in effect 
for PTSD, evaluated as 50 percent disabling, residuals of 
left foot frostbite, evaluated as 20 percent disabling, 
residuals of right foot frostbite, evaluated as 20 percent 
disabling, and shell fragment wounds to the head, face, back 
and arms, evaluated as 0 percent disabling.  A total 
disability compensation rating based on individual 
unemployability was in effect from July 1998.  

The claims file contains a statement from David W. Gannon, 
M.D., dated in November 2002, in which Dr. Gannon states 
inter alia that, "In reviewing these causes [of death], I do 
feel that there is at least a 51% likelihood that 
posttraumatic stress disorder could lead to atherosclerotic 
heart disease, which would have been the actual end stage and 
cause of his death. . . . The foot frostbite issues, which 
caused his peripheral vascular disease, may also be a 
contributing factor. . . . Whether the asthmatic condition 
was linked to his active combat duty, I cannot recall 
anything from his history that had a definite cause and 
effect.  I can only contribute that perhaps with the 
exposures of the dampness, mold and poor conditions for 
living, etc. during his combat duty may have added and 
exacerbated a potential viral illness or illness that would 
have caused his asthma condition I guess is possible, but it 
is hard for me to contribute this fully."  

The Board finds that a remand is required in order to obtain 
an etiological opinion.  The pertinent aspect of Dr. Gannon's 
opinion is relatively short, it is not shown to have been 
based on a review of the veteran's C-file.  The Board further 
notes that the appellant has recently submitted an article on 
the relationship between PTSD and heart disease.  Therefore, 
on remand, the claim should be referred for an etiological 
opinion.  

Finally, an August 2000 VA progress note indicates that the 
veteran underwent CABG (coronary artery bypass graft) surgery 
in July 2000 at "Desert Sam"  (presumably Desert 
Samaritan).  These reports are not currently of record.  On 
remand, an attempt should be made to obtain the veteran's 
treatment reports.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  After obtaining any necessary 
authorization, attempt to obtain the 
veteran's treatment reports from Desert 
Samaritan, dated in 2000.  

2.  Arrange for the claims folder to be 
reviewed by specialists in cardiovascular 
and pulmonary disease.  The doctors 
should indicate in the report that the 
claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.

The specialist in cardiovascular disease 
is requested to provide the following 
opinions:

a.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected post-traumatic stress disorder 
contributed substantially or materially 
to cause his death.  

b.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected residuals of frostbite of the 
feet contributed substantially or 
materially to cause his death.  

c.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected post-traumatic stress disorder 
caused or aggravated his atherosclerotic 
heart disease.  

d.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected residuals of frostbite of the 
feet caused or aggravated his 
atherosclerotic heart disease.  

The specialist in pulmonary disease is 
requested to provide the following 
opinion:

a.  Is it at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's chronic 
obstructive pulmonary disease had its 
onset during active service or was 
related to any in-service disease or 
injury.

3.  Thereafter readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the February 2004 Statement of the Case 
(including the article submitted by the 
appellant in December 2005).  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5). 
 
 
 
 

